NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        OCT 4 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

MARICELA RAMIREZ,                               Nos. 16-35131
                                                     16-35367
                Plaintiff-Appellant,
                                                D.C. No. 3:13-cv-01772-AC
 v.

MELANIE PARKER, M.D.; et al.,                   MEMORANDUM*

                Defendants-Appellees.

                   Appeals from the United States District Court
                             for the District of Oregon
                     Anna J. Brown, District Judge, Presiding

                          Submitted September 26, 2017**

Before:      SILVERMAN, TALLMAN, and N.R. SMITH, Circuit Judges.

      In these consolidated appeals, Marciela Ramirez appeals pro se from the

district court’s orders denying her Fed. R. Civ. P. 60 motion and her motion for an

extension of time to file a notice of appeal. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion. Pincay v. Andrews, 389 F.3d 853,


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
858 (9th Cir. 2004) (en banc) (motion for extension of time to file a notice of

appeal); Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262

(9th Cir. 1993) (motion for reconsideration under Rule 60). We affirm.

      The district court did not abuse its discretion in denying Ramirez’s Rule 60

motions for reconsideration because Ramirez failed to demonstrate any basis for

relief. See Sch. Dist. No. 1J, 5 F.3d at 1263 (setting forth grounds for

reconsideration under Rule 60(b)).

      The district court did not abuse its discretion in denying Ramirez’s untimely

motion for an extension of time to file a notice of appeal because Ramirez failed to

demonstrate good cause or excusable neglect. See Fed. R. App. P. 4(a)(5)(A)

(district court may extend time for filing notice of appeal upon showing of good

cause or excusable neglect); Pincay, 389 F.3d at 858-60 (discussing excusable

neglect and explaining that this court must affirm unless there is a definite and firm

conviction that the district court committed a clear error of judgment); Ghazali v.

Moran, 46 F.3d 52, 54 (9th Cir. 1995) (“[P]ro se litigants are bound by the rules of

procedure.”).

      We reject as without merit Ramirez’s contention that the district court

discriminated against her on the basis of race.

                                          2                                     16-35131
      We do not consider Ramirez’s contentions regarding the district court’s

orders entered before January 25, 2016, because they are not within the scope of

this appeal.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                       16-35131